Per Curiam:
The defendant is not shown to have failed in any duty towards the plaintiff, who was riding on a sand truck then in defendant’s employ. The driver of the truck, however, had no authority to let the plaintiff ride on the load, and plaintiff’s subsequent fall therefrom raised no liability as against defendant. (See Goldberg v. Borden’s Condensed Milk Co., 185 App. Div. 222, decided herewith.) The judgment appealed from is, therefore, affirmed, with costs. Jenks, P. J., Putnam, Blackmar and Kelly, JJ., concurred; Jaycox, J., dissented. Judgment affirmed, with costs.